Hooker, J.
(dissenting). It is conceded that the defendant is in possession of premises under a parol lease-for two years. The parties agree that the consideration-for this lease was the defendant’s promise to clear two parcels of land. They disagree as to the time it was to be done; the complainant asserting that the land was to be° cleared during the spring following the making of the-lease, and the defendant claiming that it was to be done-during the term of two years. The work not being done-in accordance with complainant’s claim, he began summary proceedings after a notice to surrender the premises within seven days after service. The jury evidently believed the complainant.
If it be conceded that this was a good notice, under subdivision 2 of section 8295, How. Stat. (and it seems not to be questioned), it leaves this case to turn upon the *583dharacter of tbe defendant’s occupancy. If tbe defendant was a tenant at will, he was entitled to three months?' notice; if he can be said to have been a tenant for years,, a notice to quit or pay rent within seven days was all that-the law required.
It is contended that this contract was within the statute-of frauds, and therefore void for all purposes, under the*rule laid down in the cases of Sutton v. Rowley, 44 Mich. 112; Raub v. Smith, 61 Id. 543; Wardell v. Williams, 62 Id. 50; Chamberlain v. Dow, 10 Id. 319; Hall v. Soule, 11 Id. 494; Holland v. Hoyt, 14 Id. 238; Grimes v. Van Vechten, 20 Id. 410; Hillebrands v. Nibbelink, 40 Id. 646; Niles Water Works v. City of Niles, 59 Id. 311. An examination of these cases will disclose that most of them involved contracts in relation to personal property and labor. This rule does not apply to cases where lands have-been leased for a period of more than a year at an annual' rent, and possession has been taken, and rent paid. In> such case "the lessee is considered as tenant from year to-year. Doe v. Bell, 5 Term R. 471; People v. Rickert, 8 Cow. 226; Clayton v. Blakey, 8 Term R. 3; Reeder v. Sayre, 70 N. Y. 180; Laughran v. Smith, 75 Id. 205; Wood, Landl. & Ten. § 23, and note; Morrill v. Mackman, 24 Mich. 286; Schneider v. Lord, 62 Id. 141; Huntington v. Parkhurst, 87 Id. 44.
In this case it was stated that the rent was not payable, annually, but was all payable at once, according to the-complainant’s theory. The rule is that the agreement regulates the tenancy “ in every other respect ” than duration. People v. Rickert, 8 Cow. 231; 1 Cruise, Dig. 261; Schuyler v. Leggett, 2 Cow. 663. The case of People v. Rickert was similar to this one, being a letting for four years, for which the tenant was to inclose the demised premises in fence, by way of rent. 8 Cow. 227. It differed, however, from this case in one particular, viz... *584that the rent was fully paid, i. e., the work was all done, during the first year. This point does not seem to have been especially noticed, and there was perhaps no occasion lor it; for, if the tenant saw fit to pay the rent for the full term of four years, it may be plausibly said that the lessor could not complain. But where, as here, the rent has not been paid, and from its nature cannot be said to be apportionable within the fairly reasonable intent of the parties, the lease must fall as well in the matter of rent as duration. The theory upon which the law treats a parol lease for a longer period than one year as a term from year to year is that from the agreement a mutual understanding is inferable that the hiring should be for ■a year, and the rent annual. Laughran v. Smith, 75 N. Y. 209. Where the lease clearly negatives this last, as where it is payable monthly, the intent is allowed to govern, and the lease still stands as one for a year; but where the service, by way of rent, is indivisible, or not to be performed within a year, there is no room for such inference. Indeed, the contrary distinctly appears. So that "the lease itself is without the reservation of any valid rent. The demise, then, has nothing to support it under ihe lease.
But counsel suggest, in substance, that this lease can still be held a valid lease for a year, and that the law will imply a promise to pay the fair rental value annually. To so hold would be to say that the writing should bind one and not the other. We think it would be like any •other nudum factum. Perhaps the occupancy would entitle the lessor to remuneration, but it would be because ■of the occupancy, and not by reason of the agreement. 'The difficulty in implying such promise is the fact that the parties made another and inconsistent agreement. Dwight v. Cutler, 3 Mich. 566; Peters v. Gallagher, 37 Id. 407; Hough v. Comstock, 97 Id. 14, and cases cited.
*585There is, in my opinion, no escape from the conclnsion that the defendant was a tenant at will, and entitled to the statutory notice of three months, and that the judgment should be reversed. See Huy ser v. Chase, 13 Mich. •98.
McG-rath, C. J., concurred with Hooker, J.